DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broghammer (US 2013/0264180).
Regarding claim 1, Broghammer discloses an industrial automation device indicator system (Fig. 1) comprising: a plurality of indicators (100); and a plurality of industrial automation devices (12) positioned in side by side orientation to one another (Fig. 2), each of the plurality of industrial automation devices having a housing (18) with a front face (22) and being included in a plurality of housings (Fig. 1), the front face sized and adapted to receive an indicator included in the plurality of indicators (Fig. 1), the indicator included in the plurality of indicators being positioned on an edge of the front face (Fig. 1), each of the indicators in the plurality of indicators being positioned on a housing included in the plurality of housings in a common orientation to one another (Fig. 1), wherein a first industrial automation device included in the plurality of industrial automation devices comprises inputs for connection to a motor of a first application (¶ [0003]), and wherein a second industrial automation device included in the plurality of industrial automation devices comprises inputs for connection to a motor of a second application, the first industrial automation device and the second industrial automation device being adjacent to one another (¶ [0002-0004]).
Regarding claim 2, Broghammer further discloses a first indicator included in the plurality of indicators is a first color, the first indicator being coupled to the first industrial automation device, and wherein a second indicator included in the plurality of indicators is a second color, the second indicator being coupled to the second industrial automation device (¶ [0025]).
Regarding claim 3, Broghammer further discloses each indicator included in the plurality of indicators comprises at least one of rubberized plastic or silicone (¶ [0022]).
Regarding claim 4, Broghammer further discloses the plurality of industrial automation devices includes at least one of a variable speed drive, a circuit breaker, a disconnect switch, an overload relay, or a motor starter (¶ [0003]).
Regarding claim 5, Broghammer discloses an indicator (100) comprising at least one of rubberized plastic or silicone (¶ [0022]), the indicator configured to couple without a fastener to an edge of a front face of a housing (18) of an industrial device (Fig. 2).
Regarding claim 6, Broghammer further discloses the indicator is configured to couple to a first surface (40) and a second surface (35) of the housing (Fig. 2).
Regarding claim 7, Broghammer further discloses the first surface is arranged orthogonally to the second surface (Fig. 2).
Regarding claim 8, Broghammer further discloses the indicator is configured to couple to a third surface (third surface of 22) of the housing (Fig. 2).
Regarding claim 9, Broghammer further discloses the indicator is patterned in color (¶ [0025]).
Regarding claim 10, Broghammer further discloses the indicator is configured to couple to a plurality of industrial devices having different housing constructions (¶ [0024]).
Regarding claim 11, Broghammer further discloses the fastener is at least one of an adhesive, a screw, or a clamp (Fig. 2).
Regarding claim 12, Broghammer further discloses the industrial device is an industrial automation device (¶ [0003]).
Regarding claim 13, Broghammer further discloses the industrial automation device is at least one of a variable speed drive, a circuit breaker, a disconnect switch, an overload relay, or a motor starter (¶ [0003]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Broghammer in view of Spencer et al. (US 7,963,563) hereafter “Spencer”.
Regarding claim 14, Broghammer discloses an indicator (100) comprising at least one of rubberized plastic or silicone (¶ [0022]), the indicator configured to couple without a fastener to a surface in an opening (41) included in a housing (18) of an industrial automation device (Fig. 2).
However Broghammer fails to disclose the indicator is configured to change color in response to temperature changes.
Spencer teaches a label for an indicator which changes the color in response to the temperature changes (¶ [0052]).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Broghammer’s device according to known methods to incorporate the teachings of Spencer to employ a known structure for indicators in order to provide a better visual indication for the user. 
Regarding claim 15, Broghammer further teaches an engagement portion (116) extending away from an insertion surface (Fig. 2).
Regarding claim 16, Broghammer further teaches a cross sectional area of the engagement portion is cross shaped (Fig. 2).
Regarding claim 17, Broghammer further teaches a cross sectional area of the engagement portion decreases as the engagement portion extends further away from the insertion surface (Fig. 2).
Regarding claim 19, Broghammer further teaches the indicator indicates a system group that includes the industrial automation device (¶ [0003]).
Regarding claim 20, Broghammer further teaches the industrial automation device is a disconnect switch (¶ [0003]).
Regarding claim 21, the combination of Broghammer and Spencer further teaches the indicator is configured to display a first color at a first temperature threshold and a second color at a second temperature threshold (¶ [0055] of Spencer).

Response to Arguments
Applicant's arguments filed on 05/03/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the word “edge” is broad and can be defined as any boundaries of the front face structure. Therefore, according to Fig. 1 of Broghammer, the indicator (100) included in the plurality of indicators is positioned on an edge of the front face (22).
Regarding claim 14, Spencer teaches unique material for various identification systems (¶ [0008]). Since Broghammer’s device can be categorized under identification systems, therefore the teachings of Spencer could be applied to improve Broghammer’s device.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833